La Juez Asociada Señoea Naveira de Rodón
emitió la opinión del Tribunal.
En Mun. de Ponce v. Gobernador, 136 D.P.R. 776 (1994), mediante Opinión del Tribunal emitida por el Juez Presi-dente Señor Andréu García confirmamos, luego de modifi-carlo “para eliminar la disposición que decreta la transfe-rencia de personal”, el injunction preliminar de 25 de febrero de 1994 dictado por el Tribunal de Primera Instan-cia, Sala Superior de Ponce, en el caso Municipio de Ponce v. Hon. Pedro Roselló González et al., Civil Núm. JAC 93-0233.(1) El injunction preliminar requirió al Estado “dar fiel cumplimiento a los términos de los cinco (5) convenios suscritos entre las partes y en su consecuencia transferir inmediatamente los fondos ... conforme a los mismos du-rante la pendencia de este litigio y hasta su resolución final”. (Énfasis suplido.) íd., pág. 4.
*433Así las cosas, el 29 de noviembre de 1994 el Municipio de Ponce presentó moción para que se señalara vista de desacato y para que se ordenara la consignación de los fondos. A esta moción los demandados se opusieron. Luego de celebrar vista, el foro de instancia dictó una resolución y orden el 22 de diciembre de 1994. En la misma expresó que, en Cámara, el Juez se reunió con los abogados de las partes e hicieron un análisis del asunto en controversia. Continuó diciendo “que excepto en cuanto al Departamento de la Vivienda todos los demás convenios con las restantes Agencias contenían cantidades específicas; [y que en cuanto] al Departamento de la Vivienda se sometió por una funcionaría de dicho Departamento una relación conte-niendo el saldo libre disponible al 31 de noviembre de 1994”. Apéndice de la Petición de certiorari, pág. 001. Luego de estas observaciones decretó que las siguientes cantidades fuesen consignadas en el tribunal bajo aperci-bimiento de desacato.

Junta de Planificación

enero 1993-junio 1993 $31,500.00
julio 1993-junio 1994 54,000.00
julio 1994r-junio 1995 54,000.00

Administración de Reglamentos y Permisos

enero 1993-junio 1993 78,500.00
julio 1993-junio 1994 215,988.00
julio 1994-junio 1995 215,988.00

Junta de Calidad Ambiental

enero 1993-junio 1993 31,500.00
julio 1993-junio 1994 54,000.00
julio 1994-junio 1995 54,000.00

*434
Departamento de Transportación y Obras Publicas

enero 1993-junio 1993 152,100.00
julio 1993-junio 1994 288,925.00
julio 1994-junio 1995 288,925.00

Departamento de Recursos Naturales

enero 1993-junio 1993 41,015.53
julio 1993-junio 1994 70,312.00
julio 1994-junio 1995 70,312.00

Departamento de la Vivienda

Saldo libre disponible al $4,120,694.68
31 de noviembre 1994
(Énfasis en el original.) íd., pág. 002.
El 29 de diciembre de 1994 la parte demandada pre-sentó ante esta Curia una petición de certiorari para revi-sar la Orden de 22 de diciembre de 1994. Alegaron la co-misión de dos (2) errores:
A. Erró el Tribunal de Instancia al ordenar a los jefes de las agencias concernidas y al Secretario de Hacienda a consignar la suma agregada de $5,821,760.21 so pena de desacato y bajo apercibimiento de arresto. Aún bajo el supuesto de que los con-venios sean válidos, lo que se niega, procedería única y exclu-sivamente una orden de consignación de fondos ascendentes a $2,190,208.78.
B. Erró el Tribunal de instancia al ordenar la consignación sin conceder a los Demandados-Peticionarios una vista evidencia-ría con notificación previa adecuada para presentar prueba en apoyo de sus contenciones. La actuación del Tribunal de resolver a base de una conferencia informal en cámara constituyó un abuso de su discreción, el cual se tradujo en una violación al debido proceso de ley de los Demandados-Peticionarios. Peti-ción de certiorari, págs. 5 y 12.
La petición de certiorari la acompañaron con una mo-ción en auxilio de jurisdicción en la cual argüyeron, en sín-tesis, que la cantidad a ser consignada debió ascender a $2,190,208.78 y no a $5,821,760.21, según había dispuesto *435el foro de instancia. En Resolución de 30 de diciembre de 1994, pág. 1, dispusimos lo siguiente:
... 1) se acepta que la parte demandada peticionaria consigne, bajo protesta, la suma de $2,190,208.78 en la Secretaría del Tribunal Superior de Puerto Rico, Sala de Ponce; 2) se le concede a la parte demandante-recurrida, Municipio de Ponce, el término de diez (10) días para que muestre causa por la cual este Tribunal no deba expedir el recurso radicado y dictar Sen-tencia revocatoria de la orden recurrida, devolviendo el caso a dicho foro para que éste celebre una vista evidenciaría en la cual deberá dilucidar, a base de la prueba que presenten las partes, la suma alegadamente adeudada por el Estado; y 3) en auxilio de nuestra jurisdicción, se ordena la paralización de los proce-dimientos a nivel de instancia hasta que otra cosa disponga este Tribunal. (Énfasis en el original.)
Ese mismo día la parte demandada presentó una mo-ción en el foro de instancia consignando bajo protesta la suma de $2,190,108 .78.
No hay controversia en cuanto a la consignación bajo protesta de los $2,190,208.78. En nuestra resolución orde-nando al Municipio de Ponce mostrar causa por la cual no deberíamos revocar la Resolución y Orden de 22 de diciem-bre de 1994 aceptamos que se consignasen esos fondos en la Secretaría del Tribunal de Primera Instancia, Sala Superior de Ponce. En cuanto al remanente, estamos de acuerdo con los demandados-peticionarios en que hay una controversia en cuanto a la suma que realmente podría adeudar el Estado y debió celebrarse vista evidenciaría para dilucidarla.
Mediante nuestra Opinión de 29 de agosto de 1994, en cuanto a los fondos adeudados por el Estado al Municipio de Ponce, confirmamos el injuction preliminar dictado por el foro de instancia el 23 de febrero de 1994 que ordenaba transferir inmediatamente los fondos adeudados por el Es-tado a base de los convenios. Es, ante el incumplimiento del Estado con esta orden, que el Municipio de Ponce soli-cita vista de desacato y consignación de los fondos. Luego de la vista, el tribunal ordena la consignación. El Estado *436opta por consignar bajo protesta la cantidad que no estaba en controversia. Surge con meridiana claridad que la con-signación solicitada por el Municipio de Ponce constituyó el mecanismo utilizado por éste para lograr el cumplimiento del injunction preliminar dictado en instancia y confir-mado en nuestra Opinión de 29 de agosto. En el injunction preliminar se ordenó la transferencia de los fondos adeu-dados por el Estado en virtud de los cinco (5) convenios suscritos entre el Estado y el mencionado Municipio. Nada debe impedir que el Municipio de Ponce retire los fondos consignados y que de esta forma se le dé cumplimiento al injunction preliminar.
Ahora bien, quisiéramos dejar claramente establecido que el hecho de que se haya dictado un injunction prelimi-nar ordenando la transferencia de los fondos en modo al-guno adjudica ni prejuzga la controversia, ni siquiera una parte de ella. El injunction preliminar es una medida provisional que puede estar en vigor hasta la resolución final del pleito, o puede eliminarse o variarse en cualquier mo-mento en que el tribunal lo ordene, por estimarlo necesa-rio, antes de que finalice el caso. El propósito de este reme-dio provisional es principalmente mantener el statu quo hasta que se resuelva el caso. En Mun. de Ponce v. Gobernador, supra, luego de analizar los cinco (5) criterios esbo-zados en nuestra jurisprudencia para la concesión del injunction preliminary(2) confirmamos, luego de modificarlo, el injunction preliminar —dictado en instancia— que or-denó la transferencia de los fondos. El hecho de que poste-riormente se ordenara la consignación y que ésta se hiciera bajo protesta no tiene el efecto de revocar o modificar el injunction preliminar que confirmamos. Tampoco le impide al Estado plantear todas las defensas aducidas en instan-cia, incluyendo la de nulidad de los convenios. En conclu-sión, este Tribunal ya pasó juicio sobre la validez del injuc*437tion preliminar. El tribunal de instancia resolverá la controversia independientemente de la medida provisional de injunction preliminar previamente emitida. No está ante nuestra consideración la reconsideración a nuestra opinión sobre la validez del injunction preliminar. La con-troversia en el caso de autos se limita a cuestionar si el foro de instancia utilizó el procedimiento adecuado para deter-minar la cantidad adeudada que debía ser transferida al Municipio de Ponce.
Estamos de acuerdo con los peticionarios en que debió celebrarse vista evidenciaria sobre la cantidad en controversia. Sin embargo, esto no impide que, a la luz del estado procesal del caso y en cumplimiento con lo dispuesto en nuestra Opinión de 29 de agosto de 1994, el Municipio de Ponce pueda retirar la totalidad de los fondos consigna-dos y que, en aras de la economía procesal, así lo autorice-mos al resolver este recurso. Regla 1 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
Por todo lo antes expuesto, se expide el auto de “certio-rari” solicitado y se dictará sentencia revocando la Orden emitida por el Tribunal de Primera Instancia, Sala Superior de Ponce, de 22 de diciembre de 1992 y devolviendo el caso al foro de instancia para que éste celebre una vista evidenciaria en la cual deberá dilucidar a base de la prueba que presenten las partes, la suma adeudada por el Estado. En cumplimiento de nuestra Opinión de 29 de agosto de 1994 y a tenor con lo dispuesto en la Regla 1 de Procedimiento Civil, el Municipio de Ponce podrá retirar la totalidad de los fondos consignados por la parte demandada.
Los Jueces Asociados Señores Negrón García y Rebollo López disintieron con opinión escrita. El Juez Asociado Se-ñor Fuster Berlingeri no intervino.

 El Juez Asociado Señor Negrón García emitió una opinión disidente y el Juez Asociado Señor Rebollo López hizo constar que disentía “ ‘por entender que, en esta etapa de los procedimientos, resulta improcedente en derecho ordenarle a la parte demandada que le satisfaga al Municipio de Ponce demandante las sumas de dinero por éste reclamadas en la demanda; sobre todo, cuando se considera que tanto el foro de instancia como este Tribunal estiman que la defensa levantada por la parte de-mandada, sobre nulidad de los contratos otorgados por las partes, es una que debe ser dilucidada en un juicio plenario. La acción hoy tomada por una mayoría de los integrantes del Tribunal' es totalmente contraria a la normativa pertinente vigente en nuestra jurisdicción y la misma verdaderamente resulta ser inexplicable desde un punto de vista jurídico’ ”. (Enfasis suprimido.) Mun. de Ponce v. Gobernador, 136 D.P.R. 776, 792-793 (1994).


 A.P.P.R. v. Tribunal Superior, 103 D.P.R. 903 (1975); P.R. Telephone Co. v. Tribunal Superior, 103 D.P.R. 200 (1975).